DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 6, 9, is/are rejected under 35 U.S.C. 102(a)(1) as
being anticipated by Moutoussamy. The reference to Moutoussamy (at least figs
1-5) teaches structure as claimed including a countertop storage assembly
comprising: a countertop having a countertop area outer surface that is exposed,
a countertop area inner surface that is disposed opposite the countertop area
outer surface, and an opening formed therethrough; and a retractable storage
assembly comprising: a lid that is disposed in the opening when in a closed
position and that is operatively coupled to the countertop to move between the
closed position and an open, retracted position, wherein during movement from
the closed position to the open, retracted position, the lid moves downward and
away from the opening to below the countertop off-set from the opening; and a
storage area including a base that Is in a retracted position situated below the
countertop and the lid when the lid is in the closed position, and wherein the base
is configured to move from the retracted position to a deployed position where
the base is disposed in the opening when the lid is in the open, retracted
position, the lid moves partially rotationally and translationally from the closed
position downward and in an outboard direction away from the opening to the
open, retracted position, the lid is in a substantially horizontal orientation when in
the closed position, the lid has a lid outer surface that is substantially flush with the countertop area outer surface when in the closed position, the lid is in a
substantially vertical orientation when in the open, retracted position, the base is
directly below the opening when in the retracted position.  With regard to applicant’s remarks, the lid moves away from the opening and offset from the opening as shown in fig 6 of Moutoussamy. It is noted that there is no limitation recited that limits all parts of the lid to move away from the opening.  The reference teaches structure as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 16, 17 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Moutoussamy. The reference to Moutoussamy teaches
structure substantially as claimed as discussed above. To provide such structure
within Known structures, such as in a galley, the provision of a bar/rack would
have been obvious and well within the level of ordinary skill in the art and a
reasonably predictable result. Further it is noted that the structure of
Moutoussamy can be used as a rack/bar as claimed as a structure is entitled to
all of it’s uses and there is nothing to prevent such from functioning as claimed.
Allowable Subject Matter
Claims 7, 8, 10, 11, 12, 13, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowable over the prior art of record.

Response to Arguments
Applicant's arguments filed 27 JUN 2022 have been fully considered but they are not persuasive. See remarks ion the rejection above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE V CHEN/Primary Examiner, Art Unit 3637